Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. 
The Applicant first argues, “In Windeler, paragraph 8 pertains to accepting user input selecting a target, and paragraph 20 discusses steps 300-308 including confirming a target, i.e., trailer coupling, in the image (step 308). In step 312, the system 200 displays visual guidance and determines a target path that the vehicle 100 should take to align to the trailer coupling 108. In other words, steps 300-308 occur before a path is determined and thus cannot adjust the path (because the path does not yet exist). In step 314, the vehicle has moved near the target (trailer 102). With step 312 including path generation and step 314 including vehicle travel towards a path, there is no receiving a command to adjust a path prior to movement of the vehicle. As a result, Singh and Windeler, either individually or combined, fail to show, before initial vehicle movement, receiving a command to adjust a path, as claimed.”
The Examiner respectfully disagrees and traverse that if target has been changed or modified, the original path can not be applied because the target location is no longer identical. If the vehicle proceeds as what the Applicant argues, then the vehicle would end up somewhere off location from trailer hitch ball. The target is determined before initial movement and it is obvious that the path has to be adjusted in order to drive the vehicle to reach the target location. The paragraph 20 particular indicates of changing target which will lead to changing the path to target since target location has been moved. Therefore, the Examiner stand with the previous rejection on Windeler teaches the element of “before initial vehicle movement, receiving a command to adjust a path,” 


The Examiner respectfully traverses that paragraph 37 does lack explaining the adjusting the distance of path. However, considering the reference as a whole, Singh still teach changing distance of path in paragraph 13. (“… If the vehicle guidance module determines that said one or more obstructions will limit the turning circle of the trailer, then the approach path of the vehicle can be adjusted to modify (either to reduce or to increase) the hitch angle when the trailer is hitched onto the vehicle to facilitate towing (for example allowing the trailer to be towed out in a single forward motion avoiding said one or more obstructions). Other detections systems, such as sonar and radar systems could also be utilised to identify said obstruction(s)). Therefore, the Examiner still finds Singh teaches elements of claims 2 and 9.


The Examiner respectfully disagrees. The Modifying path could come before the initial movement as taught by the combination of Singh, Gupta, and Windeler (please see the previous rejection and the response to the argument above). Furthermore, the Singh teaches functionality of the adjusting angle. The adjusting the path is taught by Windeler in claim 1. Therefore, combination of Singh and Windeler would teach the claim elements of claims 3 and 10.

The Applicant further argues, “Claims 4 and 11 each recites the command includes instructions to adjust an angle of an end portion of the path. The final Office Action rejects these claims by pointing to paragraph 13 of Singh. Singh's paragraph 13 discusses the vehicle guidance module configured to control the steering guidance signal to position the vehicle to provide vehicle-trailer alignment when the vehicle and trailer are coupled together; and the vehicle guidance module determines that an obstruction limits the trailer turning circle and dynamically adjusts the vehicle path to modify the hitch angle when the trailer is hitched to the vehicle. Applicant submits this hitch angle control feature does not pertain to a command, received before initial vehicle movement, to adjust an angle of an end portion of a path.
The Examiner respectfully traverse that this argument is similar to to the argument on claim 3 and 10. The combination of Singh and Windeler would teach the claim elements of 

The Applicant further argues, “Applicant submits paragraphs 24 and 25 (Windeler) refer to visual guidance which are provided as the vehicle 100 is driven in reverse and thus do not correspond to overlaying the adjusted path prior to initial vehicle movement.”
The Examiner respectfully tranveres if target has been changed or modified, the original path can not be applied because the target location is no longer identical. If the vehicle proceeds as what the Applicant argues, then the vehicle would end up somewhere off location from trailer hitch ball. The target is determined before initial movement and it is obvious that the path has to be adjusted in order to drive the vehicle to reach the target location. The paragraph 20 particular indicates of changing target which will lead to changing the path to target since target location has been moved. Therefore, the Examiner stand with the previous rejection on Windeler teaches the element of “before initial vehicle movement, receiving a command to adjust a path,” 

/IG T AN/            Primary Examiner, Art Unit 3662